Citation Nr: 1454461	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee with residual scar.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently returned to the RO in Los Angeles, California.  

The Veteran requested a hearing in his substantive appeal.  However, in June 2009, he submitted a statement indicating his wish to withdraw the hearing request.  

In March 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued an order remanding this matter for action in accordance with a joint motion of the parties.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's degenerative arthritis of the right knee has been manifested by frequent episodes of locking, pain and effusion, by limitation of flexion to no worse than 120 degrees, and by limitation of extension to no worse than 5 degrees; but without ankylosis, instability, subluxation, impairment of the tibia and fibular, or genu recurvatum.  

2.  Throughout the period of the claim, the Veteran's right knee residual scar has been present, but without objective evidence of tenderness, adherence to the underlying tissues, inflammation, edema, ulceration, keloid formation, or pain.







CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the right knee with residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in a May 2008 letter, prior to the August 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in November 2012.  The Veteran has not asserted, and the evidence of record does not show, that his right knee disability has increased significantly in severity since those examinations.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected disability of the right knee has been evaluated as 20 percent disabling since December 1, 1998.  He filed this claim for an increase in January 2007.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Ankylosis of the knee is assigned ratings between 30 and 60 percent, depending on severity, under 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2014) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2014) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2014) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Impairment of the tibia and fibula is rated under Diagnostic Code 5262, 10 to 40 percent, depending on severity.  Genu recurvatum is rated 10 percent under Diagnostic Code 5263.

The Veteran's clinical records during the pendency of this claim show ongoing reports of pain in the knee, but very little as to physical examination findings.  January 2007 outpatient notes document the Veteran as having degenerative joint disease shown by X-ray examination.  The physician noted the Veteran to be seeking a refill of Tylenol 4, which he took for chronic right knee pain approximately once per month.  An October 2008 clinical note shows the Veteran's report that he is prescribed codeine from an outside physician for his right knee pain.  A primary care note in October 2008 shows ongoing reports of pain, with notation that the Veteran denied joint instability.  

The report of a VA (QTC) examination in October 2007 provides the first findings with specificity during the period of this claim.  The Veteran reported weakness when his knee gives way, stiffness in the mornings, constant swelling, heat when the weather is hot, occasional redness, giving way after prolonged standing or working, lack of endurance in that he cannot stand for a long time, locking when stepping incorrectly and fatigability in that he cannot stand for long periods of time.  The examiner noted that the Veteran does not have dislocation, but that he does have constant pain, which is elicited by physical activity, stress and sleeping on the right side.  The Veteran described functional impairment as inability to stand for long periods of time, to work outside, to drive for more than thirty minutes, to sleep on one side or to bend down on his knee.  

Physical examination revealed no signs of abnormal weight bearing and normal posture, but an abnormal gait with a slight limp favoring the left leg.  The examiner observed edema in the right knee and guarding of movement, but no effusion, weakness, tenderness, redness, heat or subluxation.  Right knee flexion was to 125 degrees with pain beginning at 120 degrees.  Extension was to 5 degrees with pain beginning at 10 degrees.  Following repetitive motion, the right knee was additionally limited by pain, fatigue, lack of endurance.  Pain was noted to be the major functional impact.  There was no weakness or incoordination following repetitive motion, and no additional limitation of motion.  The anterior and posterior cruciate ligaments stability test and the medial and lateral collateral ligaments stability test of the right knee were within normal limits.  X-rays confirmed degenerative arthritis in the right knee with calcification of the quadriceps attachment to the patella.  As for the Veteran's scar, the examiner noted a level scar present at the right medial knee, measuring 13 cm by 1.5 cm with hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.

In a February 2008 statement, the Veteran reported that due to increasing pain medication for his knee, he cannot go to work.  He reported wearing a soft knee brace for weeks at a time.  He also suggested the October 2007 VA/QTC examination report is inadequate in that he felt he has knee tenderness, weakness, disfigurement, instability and, at times, inflammation and redness, as well as fatigue and lack of endurance.  In his June 2008 notice of disagreement, the Veteran reported constant pain of varying degree, swelling, soreness and periodic weakness.  He reported experiencing stiffness and soreness in the morning with occasional morning swelling.  He reported that he purchased a brace, which he wears for support.  He suggested that, on occasion, he cannot function well enough to go to work, that he requires codeine for pain, and that he had hired someone to assist him with going to the store, light housework and cooking.  In a September 2008 statement, however, the Veteran reported only that he self-treated his knee disability at home with aspirin.  The Veteran filed his substantive appeal in 2009 at which time he reported ongoing and increasing pain associated with his right knee disability.  He reported the need to take frequent breaks while doing things due to the pain, as well as sometimes tripping and needing to catch himself from falling when going up or down steps or a curb.  He reported treatment via ongoing medication for pain and swelling.  There was no suggestion at this time that he needed assistance for home activities or that he was prevented from going to work, the store, or taking care of himself.

As the Veteran's statements indicated a worsening of his condition, he was afforded another VA examination in November 2012.  Degenerative joint disease of the right knee was again confirmed.  The Veteran reported flare-ups, which cause difficulty with prolonged walking and climbing and an inability to kneel.  On examination, right knee flexion was to 120 degrees, with pain beginning at 120 degrees.  Right knee extension ended at 5 degrees with pain beginning at 5 degrees.  Repetitive testing was performed and the range of motion was unchanged.  Functional loss was noted as less movement than normal and pain on movement.  No other functional limitations were reported.  Pain was noted on palpation of the right knee.  Muscle strength testing on both flexion and extension was 4/5, which is indicative of active movement against some resistance.  All joint stability tests were normal.  The examiner reported no evidence or history of recurrent patellar subluxation/dislocation.  The examiner, however, did report frequent episodes of joint locking, pain and effusion.  The Veteran also described his symptoms as including pain, on and off swelling, and locking up.  The examiner noted that the Veteran's right knee disability does not impact his ability to work.  The Veteran's scar was again examined at this time as well.  It was noted as not painful or unstable.  The scar was noted as a superficial non-linear scar measuring 10 x 0.5 cm.  There was no limitation of function due to the scar.

In sum, the Veteran is not entitled to more than a disability rating of 20 percent for his right knee disability at any time during the pendency of this appeal.  The record adequately shows that the Veteran's right knee disability is manifested frequent episodes of joint locking, pain and effusion, which support the assigned rating of 20 percent.  See Diagnostic Code 5258.  The assignment of a compensable rating under Diagnostic Code 5258 and a separate compensable rating for limitation of motion would constitute "pyramiding" under the provisions of 38 C.F.R. § 4.14.  

The Board has considered whether it would be to the Veteran's advantage to rate the disability on the basis of limitation of motion.  The evidence uniformly shows that flexion of his right knee has not been limited to less than 45 degrees and therefore would not warrant more than a 10 percent rating.  In addition, extension of his right knee has never been limited to more than 5 degrees.  Therefore, a noncompensable rating would be warranted on the basis of limitation of extension.  Thus, it would not be to the Veteran's advantage to rate the disability on the basis of limitation of motion.

Further, the evidence does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum at any time; thus Diagnostic Codes 5256, 5262, and 5263 are not applicable in this case.  As for stability, while the Board recognizes the Veteran has reported several times that he falls, all of the objective evaluations have shown that his right knee is stable.  Therefore, a separate compensable rating for recurrent subluxation or lateral instability is not warranted.

The Board has also considered whether the Veteran warrants a separate compensable evaluation based on his right knee scar.  The record, however, does not demonstrate that the criteria for a separate compensable evaluation for such scar have been met.  The scar is described has present, but without objective evidence of tenderness, adherence to the underlying tissues, inflammation, edema, ulceration, or keloid formation.  Moreover, the Veteran has not contended and the evidence does not show that his scar caused any pain, limitation of motion, or limitation of function.  As such, a separate compensable evaluation for the Veteran's right knee scar is not warranted.

The Board has considered whether there is any other basis for granting a higher rating for the right knee for any portion of the period on appeal, but has found none.  

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  For the most part, the Board has found the Veteran's statements to be consistent with the medical evidence of record.  As explained above, in those instances where his assertions are in conflict with the medical evidence, the Board has found the objective medical evidence prepared by skilled health care providers to be more persuasive.

Consideration has been given to assigning a staged rating; however, for the reasons explained above, at no time during the period in question has the disability warranted more than a 20 percent rating.  

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected right knee disability, as discussed above, are contemplated by the schedular criteria.  The Board recognizes the Veteran's report that his right knee disability interfered with his ability to work, but also that he purchased a knee brace to assist in his mobility.  Furthermore, while at one time the Veteran reported needing assistance at home, he later reported self-treatment with only aspirin for pain.  Moreover, a VA examiner in 2012 stated that the Veteran's right knee disability does not interfere with his ability to work.  In any event, the actual manifestations of the disability are contemplated by the schedular criteria and higher ratings are provided for greater impairment.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record, however, does not suggest that the Veteran is unemployable due to his right knee disability.  The Veteran has reported an inability to go to work at one time, but he himself has not suggested unemployability and, again, the VA examiner noted that the Veteran's right knee disability does not prevent him from working.  Thus, Rice is inapplicable.


ORDER

A rating in excess of 20 percent for degenerative arthritis of the right knee with residual scar is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


